Earl Warren: Number 500 -- no. Number 639, Minnie Brade Glona, Petitioner, versus American Guarantee and Liability Insurance Company, et al. Mr. Wessel.
William F. Wessel: Mr. Chief Justice and may it please the Court. I represent the other side of the coin in the case which was just heard by this Court, namely -- I have a petitioner before this Court who was a mother of an illegitimate child, whose child was killed in an automobile accident in Louisiana. The mother was a domiciliary of Texas, however. Her son at the age of 19 was killed in an automobile accident in Louisiana. There is no question that had the accident occurred in Texas and had the petitioner been able to sue in Texas, she would have been able to recover under the Texas wrongful death statute in spite of the fact that she brought into this world an illegitimate child.
Potter Stewart: Was this a minor son?
William F. Wessel: This was a minor son. He was 19 years of age at the time of his death. He was a war baby. She was not married at the time of conception nor at the time of birth. The nature of the case surrounds itself with the Civil Code of Louisiana as it relates to the Equal Protection Clause. I submit that the Civil Code itself contains equal protection theories especially in Article XXI where the courts are directed to decide cases according to natural reason law, natural reason and equity where there is no precise law on the subject. In this particular instance, 2315 must be considered as the tort doctrine of Louisiana and it is solely the tort doctrine of Louisiana. The article itself says, “every act whatever of men which causes damage to another obliges him by his fault that occurred to repair it.” The statute then continues with verbiage to grant the right to recover from wrongful death to allow it to survive and to grant this right to “children”, “mothers or fathers”, “brothers or sisters”. This is the terminology that is used.It has been argued in the respondent's brief in this matter that Article 3556, “Section 8”, which is the definitional article in the Civil Code, defines children as being only legitimate children. Children when used around the Code, unless otherwise, used refer to legitimate children. It does not include illegitimate children who are acknowledged and it does not include ordinarily what would otherwise be termed bastards.
William J. Brennan, Jr.: You mean by that in this instances even it had this mother, the legitimate child as child against mine that this child nevertheless could not --
William F. Wessel: Mr. Justice, if she had legitimated the child, she would have been able to recover. How -- she would have been able to recover. However, she only acknowledged the child.
William J. Brennan, Jr.: Oh! I see.
William F. Wessel: If she only acknowledged the child, she could not recover under wrongful death statute.
William J. Brennan, Jr.: How did you go about the concept of the illegitimate --?
William F. Wessel: Legitimation is accomplished by notarial act. But legitimation can only occur where the child could have been born of a valid marriage if the mother and the father then could have legally concepted. For example, in adulterous child, the product of an adulterous union could not be legitimated; it could not be effectively acknowledged. But in under any –-
William J. Brennan, Jr.: She might have done by adoption.
William F. Wessel: By adoption, the Article 2315 specifically allows recovery in instances of a doctrine.
William J. Brennan, Jr.: And she could've adopted.
William F. Wessel: She could have adopted this child. There's no question.
William J. Brennan, Jr.: She could adopt.
William F. Wessel: That's right, Mr. Justice. However, there was no need for Mrs. Glona to adopt this child. There was no need for Mrs. Glona to acknowledge this child. There is no need for Mrs. Galona to legitimate this child because she cannot be -- it cannot be construed that she took into account Louisiana law when she had her premarital intercourse. Even under the fiction that you understand the law of the locale in which you live, which Louisiana indulges in, Mrs. Glona at the time of conception and the time of birth was a Texas domiciliary as she could not have adverted to Louisiana law in this matter to determine what she should have done. It was only after the child was born and raised to a great degree that he moved to Louisiana and there is where he was killed.
Byron R. White: What did the state say, we have a policy of encouraging the legitimization of these children and that until and unless they are legitimatized, the mother can't recover, and we -- and so this is a policy that promotes the legitimating of the children.
William F. Wessel: Mr. Justice, the answer to that question is that the state has never given a reason. The only reason that the state has given --
Byron R. White: Well, I know but the equal protection cases say that -- no matter -- whether the state gives one or not, they don't have to as the Court can imagine one.
William F. Wessel: That's correct. The Court can imagine one if the classification itself is not inherently suspect. Those are only what I would term -- as I have termed in my brief the functional (Voice Overlap).
Byron R. White: Well, what makes this inherently suspect?
William F. Wessel: What makes this case inherently suspect (Voice Overlap)?
Byron R. White: Are you taking the same argument as the previous case?
William F. Wessel: -- is the fact of illegitimacy, yes, Mr. Justice.
Byron R. White: But the mother could have helped that.
William F. Wessel: The mother could have helped that but she did not; she did not. But the classification itself is there.
Byron R. White: The mother certainly is in a different stands and that -- in a different position than the children in terms of being able to do something about the condition.
William F. Wessel: There's no question about that, she is. I submit only that she did not in this particular case. I don't think it makes any difference in view of the Equal Protection Clause.
William J. Brennan, Jr.: When a mother brings an action this time for legitimate children, how does she get to accompany, in her own right or right of the children?
William F. Wessel: She brings this action for wrongful death, Mr. Justice?
William J. Brennan, Jr.: Well, this isn't --
William F. Wessel: This an action for wrongful death.
William J. Brennan, Jr.: -- of an illegitimate child.
William F. Wessel: Out where the child died.
William J. Brennan, Jr.: I see.
William F. Wessel: Yes, she brings this on her own right, lost of affection, support and love.
William J. Brennan, Jr.: But suppose he'd been injured. If there have been injury then, it would have to be of an accident at all when the child died.
William F. Wessel: The child must bring the action. If he's a minor, the two of them must be appointed by the Court. And she could be appointed too but she would not be the natural -- she would not be automatically (Voice Overlap) appointed.
William J. Brennan, Jr.: -- denied because the child has no right to recovery as illegitimate.
William F. Wessel: The child could recover for his personal injuries.
William J. Brennan, Jr.: He could still?
William F. Wessel: He could still but if he were living. But if he is dead, he cannot. He cannot.
Abe Fortas: Does Texas impose any disabilities on illegitimate children because of their illegitimacy?
William F. Wessel: No, Mr. Justice, as pointed out in my brief.
Abe Fortas: Not at all.
William F. Wessel: The Texas provides -- gives to the mothers of illegitimate and illegitimate the same rights as if the child were legitimate. And this comes back to an early case, I believe in 1908, Galveston v. Walker where the -- it was the Court imposed this rule because Louisiana seems to take the approach of expressio unius est exclusio alterius by reason of the fact that illegitimate children were not mentioned in 2350. It negates, it fails to look at the statute in terms of its broad compensatory purposes. It must be remembered that the Lord Campbell's Act was first passed in 1846. Louisiana, failing to follow the French Law, did not under its general tort law which is comprised in 2350, did not give a right for wrongful death until 1855 which by statute it first enacted its wrongful death statute presumably to compensate, to give a general right where no general right existed before and I submit that where a state purports to give a general right to its population if it classifies by its application as has been done by the Louisiana courts, if it classifies or fences out of that general right a certain portion of the population, it then must show the purpose and the overriding purpose of the classification that is made. I submit that the argument made by the respondents or the appellees in the Levy case here today that 2315 is an inheritance statute is incorrect. It is not related to the forced heirship laws of Louisiana. It is the tort law of Louisiana. A tort law providing a general remedy, a general relief and it is not the inheritance law and it therefore does not pertain to family life. But I know of no reason why the Equal Protection Clause does not still apply to family life or family status. Loving versus Virginia certainly affected the family situation as well as McLaughlin versus Florida. And certainly, the Griffin case affected family life and family status. And so for that reason, I say that the Equal Protection Clause certainly applies in this instance and it applies under a two-fold approach. It applies either that there is an intrinsic classification, an intrinsic suspect classification, a constitutional irrelevance as we said in Edwards versus California where status is the sole reason for the classification. If as we said in McLaughlin, if as we said in the concurring opinions in Loving versus Virginia, the classification itself is arbitrarily set up, then the state has an overriding burden of justifying that classification.
Potter Stewart: What was your third case that you just talk about, McLaughlin, Loving and Griffin or Griffus?
William F. Wessel: Griffin.
Potter Stewart: What case is that?
William F. Wessel: I'm sorry. I'm thinking about Connecticut Birth Control case.
Potter Stewart: Griswold, I suggest.
William F. Wessel: Griswold. I'm sorry, Mr. Justice. I'm sorry. I think the inherently suspect classification test applies here.Certainly in Yick Wo, we had a Chinese man, a laundry man who could not operate his laundry and there, under the Equal Protection Clause, the Court had held that classification to be intrinsically suspect. Under McLaughlin, we had the race test because in Florida it was the crime for Whites and Negroes to have premarital intercourse but not for Whites and Whites and Negroes and Negroes. And certainly in the miscegenation case in Loving versus Virginia, we have the intrinsic classification again. We have it again in Hirabayashi, we have it in Oyama which is an inheritance, which was an inheritance situation where --
Byron R. White: Those are race cases.
William F. Wessel: I don't know that they're race cases. Well, we have Carrington versus Rash which was servicemen and we have in Hernandez which is Mexican. Nationality rather than race, I would suppose. I don't know how we would classify this.
Thurgood Marshall: And you have here -- and you have here in the rule that says that anybody who doesn't bother to have his marriage or recognition of the children legitimatized shall not collect, put on the burden on the person. Now, in Hirabayashi, it was very little that the Japanese could do about that. And the Negro marriage case is very little to Negro to do by his race. But here, all she had to do was to be -- go before a notary and she didn't.
William F. Wessel: And she did not.
Thurgood Marshall: Right.
William F. Wessel: She did not do that because she did not -- I submit she did not have to contemplate Louisiana law.
Potter Stewart: She have done that in Texas?
William F. Wessel: She did not have to do anything, Mr. Justice.
Potter Stewart: No, that's not my question.
William F. Wessel: Could she have gone through an act of legitimation?
Potter Stewart: In Texas.
William F. Wessel: I don't know that, Mr. Justice.
Potter Stewart: That might be of some importance in this case, I should think.
Hugo L. Black: She could have adopted it in Texas.
William F. Wessel: She could have adopted in Texas. She did not have to do either in order --
Potter Stewart: She was a domiciliary of Texas, as I understand it.
William F. Wessel: Yes. This case was brought in diversity in the Federal District Court of Louisiana.
Potter Stewart: Yes.
William J. Brennan, Jr.: Well, did you say earlier that had this step occurred in Texas, though she lived in there, she lived within no barrier.
William F. Wessel: No barrier.
William J. Brennan, Jr.: Because they don't have the same kind of rule.
William F. Wessel: That is what I said Mr. Justice. That is correct. Yes, Mr. Justice.
William J. Brennan, Jr.: The reason for it in the context of this problem --
William F. Wessel: That is correct, Mr. Justice.
Potter Stewart: May I ask? But that doesn't answer my question. I wonder if she could have done this if there is such a procedure in Texas because of about my Brother Brennan is quite right and under Texas law it wouldn't have anything to do with this problem. It does have to do with the mother's recognition of the illegitimate child as her child.
William F. Wessel: I don't know that Texas would have that. Louisiana has it peculiarly because it affects the right of inheritance in this intense situation.
Potter Stewart: Well, many other states have it I know of.
William F. Wessel: I don't know the Texas has it. I can't --
Thurgood Marshall: Wouldn't you assume that it can be adopted in Texas?
William F. Wessel: Pardon me, Mr. Justice?
Thurgood Marshall: I will assume they could have gone through adoption.
William F. Wessel: Certainly, I believe that they could have. Yes, I think that Texas certainly has adoption laws.
Thurgood Marshall: But your point is that she was not required to understand that Louisiana had this statute?
William F. Wessel: That is correct, Mr. Justice.
Thurgood Marshall: I see.
William F. Wessel: The main contention, of course, is that the classification is automatically suspect and a heavy burden of justification must be undertaken by the state or the defendants in this case not by the plaintiff herself. The other approach to Equal Protection which I would --
Hugo L. Black: May I ask you before you leave? Do I understand from you that under the laws of Texas it has never, there has never been any difference in property rights, the right to inheritance, the right to acquire between the illegitimate children and legitimate children?
William F. Wessel: No, I'm talking about the wrongful death statute.
Hugo L. Black: Well, I'm talking about the laws of the states.
William F. Wessel: The illegitimate children may inherit from their mothers and mothers of illegitimates may inherit from the illegitimate in Texas.
Hugo L. Black: But what about from the father?
William F. Wessel: I don't know as to the father, however, I have cited the 26 Brooklyn Law Review which is as far as inheritance goes in 1959 Article in my brief at page 18 which does set out every jurisdiction of the United States as of 1959 and points out the inheritable rights vis-à-vis mother vis-à-vis the child's --
Hugo L. Black: And how many of the states of the union are illegitimate children allowed to inherit from their father?
William F. Wessel: I don't know the answer to that question, Mr. Justice.
Hugo L. Black: Do you know whether there are any in which they are allowed to inherit from their father; illegitimate child?
William F. Wessel: I am virtually certain that they can if -- in some jurisdictions. In my research in this matter, I went through every state and in my brief I pointed out the results of my research as to the mother vis-à-vis the child but not the father.
Hugo L. Black: (Voice Overlap) if you would cite them.
William F. Wessel: I will, Mr. Justice.
Hugo L. Black: (Voice Overlap) inherit from their father. You might though rely on the situation.
William F. Wessel: I will, Mr. Justice. I will research that and I will furnish that to the Court.
Hugo L. Black: And I suppose that if they have them why they cannot inherit from their father, the same argument would apply to the laws of those states, wasn't it, as would apply here if we would hold the Louisiana law invalid?
William F. Wessel: I don't think that this --
Hugo L. Black: There would be no more ground for knocking at the father, the father's illegitimate children and mother's --
William F. Wessel: I think it is -- I think it is a question of proof. I think illegitimacy is an irrelevant -- is irrelevant under the Constitution. The fact of illegitimacy is irrelevant. I submit --
Hugo L. Black: That's irrelevant.
William F. Wessel: It's absolutely irrelevant.
Hugo L. Black: There's no state in the union.
William F. Wessel: Yes.
Hugo L. Black: No state in the union has the right to pass laws that will forbid handicaps of recovery by inheritance on the children because they are illegitimate?
William F. Wessel: That is my contention as far as where a general right is concerned. I distinguish this case --
Hugo L. Black: I'm talking about the (Voice Overlap) of a right by the state -- the state law provides a difference between the right of the illegitimate child to inherit and the right of an illegitimate. I understand you say that wholly --
William F. Wessel: I do think that --
Hugo L. Black: -- think it's irrelevant?
William F. Wessel: I think that it is irrelevant.
Hugo L. Black: No state can pass a law based on the assumption that it is relevant.
William F. Wessel: I submit that it is irrelevant. I think that the -- what is relevant is the question of proof in those proceedings but certainly not the question of status. I submit that on the other hand, the other approach to equal protection which this Court has taken is what I term the functional approach. That is to say to look at the purpose of the statute, look at the purpose of the statute in terms of the classification made and whether or not it can be justified. I think that some of the decisions of this Court have gone -- have overlapped as far as the constitutional irrelevance or inherently suspect classification test is concerned and the functional approach as was done in McLaughlin, I believe, which said that it always classifies on the basis of race because the heavy burden of justification, it will be upheld only if it is necessary and not merely rationally related to the state purpose. Now, under the functional approach which I think Mr. Justice Jackson set out in -- quite clearly and Railway Express case which is cited in the brief, in his concurring opinion, where the equal protection seizes to apply equality or to give protection where the purpose of the statute does not relate or the purpose or the classification made does not relate to the purpose of the statute. For example, in Smith v. Cahoon, the State of Florida required that all negligent, all operators of motor carriers on the highways have furnished financial responsibility. But it accepted out, it fenced out of that application those carriers of produced and those carriers of foreign goods. In that case, under the functional approach and I think it points it out very adequately the purpose of the statute obviously was to protect the general motoring public. The classification made did not achieve that purpose and that is an economic interest and that this case can afford -- if this is considered to be a property right, then certainly in this case, we have the same idea as to purpose of classification.
Byron R. White: What if Louisiana had said in that statute that we do this to make sure that mothers will legitimatize their children? And in furtherance of this policy, any woman who has not legitimatized their children may not recover, may not do the following things, one of which is recover for the wrongful death of their illegitimate child in Louisiana. Would you -- you would be making the same argument I suppose. You're just saying that's an unacceptable basis.
William F. Wessel: I'm saying if the classification made had relates to the purpose of the Act, then the classification can't be made.
Byron R. White: Well what about that situation I just post you then? Louisiana States --
William F. Wessel: Yes, I think, Mr. Justice that Louisiana can require all illegitimate -- all mothers of illegitimates to legitimate its children under penalty of some law and their failure to do so would deny them certain rights. Yes, I believe --
Byron R. White: And so if they had articulated this basis for the statute, you would accept that?
William F. Wessel: Not in a wrongful death statute, Mr. Justice. A wrongful death statute has as its purpose not set up rules for illegitimates but has as its purpose fundamentally even in Lord Campbell's Act in 1846 to compensate individuals --
Byron R. White: That is to compensate the mother. They say to the mother, “Now look, if you don't legitimatize your children, there are several things you're going to be barred from, one of them is to be compensated for the death of your illegitimate child if you don't legitimate it.” Now, you would say the state couldn't do that.
William F. Wessel: Its wrongful death statute could conceivably have a dual purpose. It could conceivably yes and a classification could be made --
Byron R. White: Well, if we could conceive that, why shouldn't we uphold this law?
William F. Wessel: Then I'd say it relates back that this sort of classification cannot be made. Under this sort of an approach where the classification -- if the classification made is not inherently suspect before by reason of its -- the classification that's made. The status, as I interpret this, then if that classification cannot be made, it can never be made. No classification can be made as to Negroes in most instances except perhaps, may be in registering births.
Byron R. White: This isn't a race case.
William F. Wessel: No, it's not.
Byron R. White: It's a Fourth Amendment case. It's in the area that's characteristically within the control of the state.
William F. Wessel: Characteristically, the wrongful death issue.
Byron R. White: And so why should a state regulation in this area be inherently suspect in the sense that it -- the state must come up with some overriding explanation that's perfectly clear?
William F. Wessel: Well, in November of last year, the three-judge court, which this Court has granted in Smith versus King which decided the American Jewish Congress amicus brief. It points out the decision there that where a state has given something like aid to dependent children, it cannot take away that aid. They considered that the three-judge court, Federal Court, considered that to be a general right which I think is analogous to this situation.
Byron R. White: Well, here the Fifth Circuit doesn't agree with you.
William F. Wessel: Yes, Your Honor, but I think, Mr. Justice that the Fifth Circuit relied solely on the jurisprudence of the State of Louisiana as the Court in the State of Louisiana had interpreted the wrongful death statute and it relied also in Morey v. Doud.
Byron R. White: They had to reach the federal constitutional question.
William F. Wessel: It did, Your Honor. It was per curiam decision was relied solely. The only case cited was Morey v. Doud, which was a case on equal protection in which the Court had held -- the Supreme Court had held that the classification there in an economic matter was held to be unreasonable and that related to the American Express Company. The State of Illinois had required all banking institutions or those issuing money orders to, in that instance, to register with the Illinois Security Exchange Commission. But it excluded out of that classification. It fenced out of that classification the American Express Company because it was a national concern and Morey versus Doud decided by this Court held that such a classification did not meet the purpose of the statute. And since it did not meet the purpose of the statute, it failed under the functional approach to Equal Protection. And I failed to see and I think looked at it how the Equal Protection Clause -- how the fencing out of illegitimates, illegitimate families, mothers, fathers or children, under the use of 2315, the wrongful death statute in Louisiana can that classification can be made in view of the obvious purpose of that wrongful death statute. Louisiana courts allow employers to recover for the wrongful death children, for the wrongful death of an employee but will not allow that employee's illegitimate children to recover for his wrongful death in effect and that case is also cited in the brief of counsel in Thomas v. Matthews Lumber Company by reason of workmen's compensation aspect to the case. Louisiana also has a peculiar rule as to illegitimates. It presumes that every child born of a mother, born of a woman who is married is legitimate, regardless of whether that woman is living with her husband, regardless of whether he has access. I'm representing in the State of Louisiana today a woman for the wrongful death of her child and she, this child was two years old at the time this suit was instituted and she have not lived with her husband for over 15 years and live at least a 150 miles from the expected or whereabouts of her husband. She did not even know whether he was alive but she can recover for the death of that child although everyone knows the child is illegitimate.
Potter Stewart: Well, no, that's not true. The child is legitimate under the law of Louisiana.
William F. Wessel: It's legitimate by statute.
Potter Stewart: Yes, and that's not a unique or unusual rule. That's a very, very common presumption everywhere in the -- in common law and every one of the states that I know anything about.
William F. Wessel: Yes, Mr. Justice, but this is -- this points out the fact that Louisiana doesn't -- isn't really aiming that as the Court says as protecting the society against extra-marital or premarital relations.
Potter Stewart: Oh!
William F. Wessel: In Louisiana --
Potter Stewart: The purpose of that law is to protect the status of the child and the status of the marriage and it's in the interest of the child. But in your case, you cannot do that because at the time of the child's birth there was no husband.
William F. Wessel: That's correct. There is --
Potter Stewart: You are objecting to that law, are you?
William F. Wessel: Oh! No.
Potter Stewart: With that presumption. You don't think that violates the Constitution?
William F. Wessel: No, I'm just pointing out the fictions as to legitimacy and the ostensible purposes held out to be the real reasons by the Louisiana courts. And in my brief, I pointed out in the appendix of the brief a table that I have compiled from the very statistics available that Louisiana has the highest illegitimacy rate in the country. It's twice the national rate and since 1940, it's moved from almost 50 out of a thousand births to over a 100 in 1964 at the time that the petition was sent out.
Byron R. White: Does the -- I suppose the death of this illegitimate child gave rise to a cause of action on behalf of the illegitimate child?
William F. Wessel: No. No, Mr. Justice. The illegitimate child -- well here, there is a cause of action for his pain and suffering.
Byron R. White: Yes.
William F. Wessel: But there is no -- to answer that question, the delegated or designated heirs must bring the action.
Byron R. White: Well, wouldn't be the mother be the heir for that? Can she bring --does she inherit from her illegitimate child?
William F. Wessel: Yes, she could in a succession proceeding, inherit --
Byron R. White: So she could bring the action for the pain and suffering and the damages to the child but she couldn't bring the action --
William F. Wessel: Yes, she cannot bring that. The statute has been interpreted that she cannot do that. Even if she could – even if she could as an heir, my understanding of that -- I'm not too clear on that. Maybe the counsel for the respondent can clear that up but my understanding is that she cannot bring that action unless she could inherit in a succession proceeding, in an estate proceeding.
Byron R. White: Well, she can, can't she?
William F. Wessel: She can if she proves that she was in the right -- that she had acknowledged the child which she could. She could prove that she acknowledged the child because the birth certificate has her signature or her name. The child was born in the name Billy Brade and her name was Minnie Brade and the mother is designated thereon and I (Voice Overlap). My recollection serves that she signed the birth certificate.
Byron R. White: She couldn't inherit her illegitimate child's cause of action and sue on it?
William F. Wessel: I don't think. I think they treated as part of the tort action and not as part of the property that is inherited. I think the counsel for respondents can clarify that but I'm not too certain about that. I don't think she can do that as far as his cause of action was concerned prior to his death. Thank you, Your Honor.
Earl Warren: Very well. Mr. Normann.
David R. Normann: May it please Court.
William J. Brennan, Jr.: Before you start. What about the answer of that last question?
David R. Normann: My understanding of the law, Your Honor, is that she could not. She could not maintain the action either for the survival action nor can she maintain it for the course of action. If Your Honors please, it seems to me that what has been said in the case preceding ours and as well as in this case where the issues are related although the factual situation is different, I can afford to limit my remarks just to the fundamental issue and perhaps attempt to answer some of the questions post by opposing counsel. It seems to me that basically, if the Louisiana law is unconstitutional with respect to its classification of illegitimates and the denial of the right to bring the action for the death of the legitimate, it must follow that this is so with respect to any law which so classifies illegitimates and which would deny any type of right of action or any right of inheritance to them. For example, in those states which do allow any illegitimate to inherit from the mother but not from the father, it seems to me that that situation would be just as unconstitutional as the Louisiana situation if the Louisiana law is unconstitutional. I believe if I understood him right that counsel acknowledges that position in response to a question from the Court. It also seems to me that --
Byron R. White: By the same token, I suppose it would reach denying inheritance to adopted children?
David R. Normann: Perhaps, if the law so provided and as counsel has pointed out, Louisiana law does not so provide it. Adopted children in Louisiana say -- stand on the same footing as legitimate children. Now, it also seems to me Your Honors that as counsels has pointed out, Article 2315 of our Civil Code embodies our general tort law and also is our wrongful death statute. And Article 2315 sets up various classifications in a hierarchy as to who has a right of action and one class exclude the others. For example, wife and children exclude parents. In the absence of a spouse, surviving spouse and children, then the parents have the cause of action. And in the absence of either of those, then brothers and sisters have the cause of action. And I submit to you Your Honors that if it is wrong to classify, if it is unconstitutional to classify with respect to illegitimates, it may be just as wrong to classify in the categories that I have just amplified. And I also submit, although I cannot cite authority to support this point that I would imagine every state in the union has at least a similar classification with respect to who may maintain the cause of action.
Byron R. White: Well, if this mother can't sue here, can anyone else sue?
David R. Normann: Provided -- yes, provided that there is a legitimate relation. I don't know. I can't answer factually the question because the Court had never reached that in the local district.
Abe Fortas: How can there be a legitimate relation? What would that be?
David R. Normann: Well --
Potter Stewart: Without the wife, the children can be.
David R. Normann: That may be. In this instance, I'm probably incorrect of saying that they could. I can't at the moment conceive about a good one.
Byron R. White: But what if the father -- can the father legitimate a child?
David R. Normann: Yes, the father can legitimate a child. He can acknowledge a child, you mean under Louisiana law?
Potter Stewart: What if he had another -- if he had a brother who was also illegitimate, could he sue?
David R. Normann: Well, he would also be illegitimate coed this decedent.
Potter Stewart: What if this mother had two illegitimate sons, could the brother sue in behalf of the decedant?
David R. Normann: If the brother was illegitimate coed, this decedent no, not under Louisiana law.
Earl Warren: Does a mere acknowledgement by the father legitimate the child?
David R. Normann: Insofar as the father's concerned, yes, sir. Louisiana law has set a various means for legitimizing illegitimates. I think this point has been made perhaps in the Levy case.
Earl Warren: How is it done?
David R. Normann: One, Your Honor, by the subsequent marriage of the parents. Louisiana law, I submit, is rather liberal in this respect. Article 198 of the Civil Code provides, “Children born out of marriage, except those who are born from an incestuous connection, are legitimated by the subsequent marriage of their father and mother whenever the latter have formally or informally acknowledge them for their children either before or after the marriage” and by a 1948 amendment, this includes adulterous bastards.
Thurgood Marshall: Mr. Normann, this petitioner would have had to do this in Texas, wouldn't she?
David R. Normann: I beg your pardon, sir?
Thurgood Marshall: This petitioner would have had to do this in Texas, wouldn't she?
David R. Normann: That may be Your Honor --
Thurgood Marshall: Which is domiciliary there, wouldn't she?
David R. Normann: I understand the argument that counsel is now making incidentally attempted to make this argument in the Fifth Circuit Court of Appeals. I was denied the right since it was raised for the first time there and not raised in the lower court. I understand the argument to be that since this lady, this petitioner resided in Texas, these things would have had been done in Texas. I can't answer that except to say yes, of course, that's correct or as one of the members of the Court pointed out, adoption proceedings --
Thurgood Marshall: You would not have gone behind if it looked as though that Texas procedure has been followed, that would have been okay?
David R. Normann: If the child was legitimated in Texas, the cause of action exists in Louisiana.
Thurgood Marshall: Anyway, Texas did it.
David R. Normann: Precisely. For example, common law marriages are not recognized in Louisiana but if common law marriages are recognized in Texas and that person moves to Louisiana, all those persons moved to Louisiana, those marriages is perfectly valid in Louisiana.
Earl Warren: We'll recess now, Mr. Normann.